Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.229 Page 1 of 9



   1   Matthew Miller, Esq. (SBN 185741)
       matt@millermlaw.com
   2   LAW OFICES OF MATTHEW MILLER
       755 Fresca Court
   3   Solana Beach, California 92075
       Telephone: (858) 755-6688
   4   Facsimile: (425) 962-7935
   5
       Attorney for Plaintiff Zachary Miller
   6
   7
                                UNITED STATES DISTRICT COURT
   8
                            SOUTHERN DISTRICT OF CALIFORNIA
   9
  10   ZACHARY MILLER, an individual,                        Case No.: 3:20-cv-02187-LAB-DEB
  11
                      Plaintiff,                             DECLARATION OF MATTHEW
  12          vs.                                            MILLER, ESQ. IN SUPPORT OF
                                                             PLAINTIFF’S OPPOSITION TO
  13                                                         DEFENDANTS’ MOTION TO
       EASY DAY STUDIOS PTY LTD, an                          STRIKE PLANTIFF’S
  14   Australian proprietary limited company;               COMPLAINT PURSUANT TO
                                                             CALIFORNIA CODE OF CIVIL
  15   REVERB COMMUNICATIONS, INC.,                          PROCEDURE § 425.16
       a California corporation; and DOES 1-
  16   25 INCLUSIVE,                                         Date:         March 15, 2021
  17                                                         TIME:         11:15 A.M.
                      Defendants.                            CRTRM:        14A
  18                                                         Judge:        Hon. Larry A. Burns
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        -1-
       DECLARATION OF MATTHEW MILLER, ESQ. IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                     PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.230 Page 2 of 9



   1           I, Matthew Miller, here by declare as follows:
   2           1.   I am counsel for Plaintiff Zachary Miller (“Miller”) in the above-
   3   entitled action. I am licensed to practice law in the State of California. I have
   4   personal knowledge of the facts stated in this declaration, and if called as a witness,
   5   could and would testify competently to the truth of the facts as stated herein.
   6           2.   On or about September 9, 2020 I sent correspondence, regarding the
   7   unauthorized use of Miller’s likeness, to Defendant Easy Day Studios Pty Ltd’s
   8   (“Easy Day”) US attorney. After initially responding, Easy Day’s US counsel
   9   refused to respond to multiple emails dated September 14, 2020 and September 22,
  10   2020. ,
  11           3.   Attached hereto as Exhibit 1 is a true and correct copy of a screen shot
  12   from Easy Day’s website, www.skaterxl.com.
  13           4.   I found that Easy Day listed Defendant Reverb Communications, Inc.’s
  14   (“Reverb”) physical address as the contact address for Easy Day on its website.
  15           5.   Attached hereto as Exhibit 2 is a true and correct copy of a screen shot
  16   from Reverb’s website, www.reverbinc.com, “Our Games” section.
  17           6.   Attached hereto as Exhibit 3 is a true and correct copy of a screen shot
  18   from Reverb’s website, www.reverbinc.com, “Our Services” section.
  19           7.   When I wrote that that “we will take the appropriate actions” to Easy
  20   Day’s US counsel, I meant that Miller would serve Easy Day in Australia.
  21           8.   I did not threaten Easy Day with “administrative charges.”
  22
  23           I declare under penalty of perjury of the laws of the United States and the State
  24   of California that the foregoing is true and correct. Executed on this 1st day of March,
  25   2021.
  26                                                         /s/ Matthew Miller
  27                                                          Matthew Miller, Esq.
  28
                                                        -2-
       DECLARATION OF MATTHEW MILLER, ESQ. IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                     PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.231 Page 3 of 9



   1                                          EXHIBITS
                                          TABLE OF CONTENTS
   2
                         Exhibit Number             Description               Page Numbers
   3
                                                Screen shot of Easy
   4                                              Day's Website,
                                 1              www.skaterxl.com                    1-1
   5
   6                                              Screen shot of
                                 2               Reverb's Website,                  2-2
   7                                            www.reverbinc.com
   8                                              Screen shot of
   9                             3               Reverb's Website,                  3-3
                                                www.reverbinc.com
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        -3-
       DECLARATION OF MATTHEW MILLER, ESQ. IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                     PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.232 Page 4 of 9




                            EXHIBIT 1
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.233 Page 5 of 9




                                 1-1
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.234 Page 6 of 9




                            EXHIBIT 2
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.235 Page 7 of 9




                                    2-2
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.236 Page 8 of 9




                            EXHIBIT 3
Case 3:20-cv-02187-LAB-DEB Document 18-2 Filed 03/01/21 PageID.237 Page 9 of 9




                                   3-3
